State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   105827
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MELVIN D. ANDERSON, Also
   Known as AK,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Rose, Devine and Clark, JJ.

                             __________


     Lisa A. Burgess, Indian Lake, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Timothy G.
Blatchley of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Clinton
County (Ryan, J.), rendered August 27, 2012, convicting defendant
upon his plea of guilty of the crime of criminal possession of a
controlled substance in the fourth degree (two counts).

      In satisfaction of a four-count indictment, defendant
pleaded guilty to two counts of criminal possession of a
controlled substance in the fourth degree and purportedly waived
his right to appeal. County Court thereafter sentenced
defendant, as agreed, to an aggregate prison term of seven years
to be followed by two years of postrelease supervision.
Defendant now appeals.

      Defense counsel argues that no nonfrivolous issues exist to
be raised upon appeal and seeks to be relieved of her assignment.
                              -2-                  105827

We disagree. Our review of the record discloses an issue of
arguable merit regarding the validity of defendant's appeal
waiver that may, in turn, implicate other potential appellate
issues (see People v Slavin, 114 AD3d 1082, 1082 [2014]; People v
Whitted, 106 AD3d 1286, 1287 [2013]). We thus grant counsel's
request for leave to withdraw and assign new counsel to address
that issue and any others that the record may disclose
(see People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113
AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).

      Peters, P.J., Lahtinen, Rose, Devine and Clark, JJ.,
concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court